DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/16/21 and 6/15/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 11, 16-19, and 23 of U.S. Patent No. 11,005,899. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a method for recovering a called service of a user terminal comprising: receiving, by a gateway device, a notification message from a policy and charging rules function device, wherein the notification message includes an identifier to notify the gateway device to trigger the user terminal to re-initiate an IP multimedia subsystem (IMS) registration to recover the called service of the user terminal; and triggering, by the gateway device, the user terminal to re-initiate the IMS registration to recover the called service of the user terminal” corresponds to “a gateway device for recovering a called service of a user terminal … the gateway device is configured to:  receive a message from a policy and charging rules function device, the message includes an identification of the user terminal and a proxy call session control function (P-CSCF) re-selection identifier, the P-CSCF re-selection identifier indicates the gateway device to trigger the user terminal to re-initiate an IP multimedia subsystem (IMS) registration to recover the called service of the user terminal” in claim 16 of the above U.S. Patent.
Claim 1 of the instant application appears directed to “a method” corresponding to the method performed by the claimed “gateway device” of claim 16 of the above U.S. Patent.  Therefore, claim 1 is considered an obvious variant of claim 16 that is not patentably distinct.
Regarding claim 2, this claim similarly corresponds to claim 16 of the above U.S. Patent.
Regarding claim 3, this claim similarly corresponds to claim 17 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 18 of the above U.S. Patent.
Regarding claim 5, this claim similarly corresponds to claim 19 of the above U.S. Patent.
Regarding claim 6, this claim similarly corresponds to claim 23 of the above U.S. Patent.
Regarding claim 7, “a gateway device comprising: a processor and a non-transitory computer-readable medium having computer- executable instructions stored thereon, which when executed by the processor cause the gateway device to: receive a notification message from a policy and charging rules function device, wherein the notification message includes an identifier to notify the gateway device to trigger the user terminal to re-initiate an IP multimedia subsystem (IMS) registration to recover a called service of a user terminal; trigger the user terminal to re-initiate the IMS registration to recover the called service of the user terminal” corresponds to “a gateway device … comprising:  a processor and a non-transitory computer-readable medium having computer-executable instructions stored thereon, when the processor executes the instructions, the gateway device is configured to:  receive a message from a policy and charging rules function device, the message includes an identification of the user terminal … indicates the gateway device to trigger the user terminal to re-initiate an IP multimedia subsystem (IMS) registration to recover the called service of the user terminal” in claim 16 of the above U.S. Patent.
Claim 7 of the instant application does not claim “a proxy call session control function (P-CSCF) re-selection identifier, the P-CSCF re-selection identifier indicates the gateway device to trigger the user terminal to re-initiate an IP multimedia subsystem (IMS) registration”.  Therefore, claim 7 merely broadens the scope of claim 16 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 8, this claim similarly corresponds to claim 16 of the above U.S. Patent.
Regarding claim 9, this claim similarly corresponds to claim 17 of the above U.S. Patent.
Regarding claim 10, this claim similarly corresponds to claim 18 of the above U.S. Patent.
Regarding claim 11, this claim similarly corresponds to claim 19 of the above U.S. Patent.
Regarding claim 12, this claim similarly corresponds to claim 23 of the above U.S. Patent.
Regarding claim 13, “a method for recovering a called service of a user terminal comprising: receiving, by a policy and charging rules function device, a request for triggering the user terminal to re-initiate an IP Multimedia Subsystem (IMS) registration from a proxy-call session control function (P-CSCF) device; sending, by the policy and charging rules function device, a notification message to a gateway device, wherein the notification message is used to notify the gateway device to trigger the user terminal to re-initiate the IMS registration; and triggering, by the gateway device, the user terminal to re-initiate the IMS registration to recover the called service of the user terminal” corresponds to “a method for recovering a called service of a user terminal, the method comprising: … sending, by the available P-CSCF device, a request for triggering the user terminal to re-initiate the IMS registration to a policy and charging rules function device associated with the user terminal … sending, by the policy and charging rules function device, a message to a gateway device, the message indicates the gateway device to trigger the user terminal to re-initiate the IMS registration” in claim 3 of the above U.S. Patent.
Claim 13 of the instant application does not claim “receiving, by a serving call session control function (S-CSCF) device, a called request of the user terminal; determining, by the S-CSCF device, an initial proxy call session control function (P-CSCF) device with which the user terminal currently registers is faulty; selecting, by the S-CSCF device, an available P-CSCF device for the user terminal; notifying, by the S-CSCF device, the available P-CSCF device to trigger the user terminal to re-initiate an IP multimedia subsystem (IMS) registration; delivering, by the P-CSCF device, the called request to a re-registered P-CSCF device of the user terminal after the user terminal completes the IMS registration; and sending, by the re-registered P-CSCF device, the called request to the user terminal”.  Therefore, claim 13 merely broadens the scope of claim 3 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 14, this claim similarly corresponds to claim 16 of the above U.S. Patent.
Regarding claim 15, this claim similarly corresponds to claim 17 of the above U.S. Patent.
Regarding claim 16, this claim similarly corresponds to claim 18 of the above U.S. Patent.
Regarding claim 17, this claim similarly corresponds to claim 19 of the above U.S. Patent.
Regarding claim 18, this claim similarly corresponds to claim 23 of the above U.S. Patent.
Regarding claim 19, this “system” claim similarly corresponds to “system” claim 11 for similar reasons as described for claim 13 above.
Regarding claim 20, this claim similarly corresponds to claim 16 of the above U.S. Patent.
Regarding claim 21, this claim similarly corresponds to claim 17 of the above U.S. Patent.
Regarding claim 22, this claim similarly corresponds to claim 18 of the above U.S. Patent.
Regarding claim 23, this claim similarly corresponds to claim 19 of the above U.S. Patent.

Claims 1, 5-7, 11-13, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6, 11, and 12 of U.S. Patent No. 10,735,480. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a method for recovering a called service of a user terminal comprising: receiving, by a gateway device, a notification message from a policy and charging rules function device, wherein the notification message includes an identifier to notify the gateway device to trigger the user terminal to re-initiate an IP multimedia subsystem (IMS) registration to recover the called service of the user terminal; and triggering, by the gateway device, the user terminal to re-initiate the IMS registration to recover the called service of the user terminal” corresponds to “a method for recovering a called service of a user terminal comprising: … sending, by the policy and charging rules function device, a message to a gateway device, the message is used to indicate the gateway device to trigger the user terminal to re-initiate the IMS registration” in claim 4 of the above U.S. Patent. 
Claim 1 of the instant application does not claim “receiving, by a policy and charging rules function device, a request for triggering the user terminal to re-initiate an IP Multimedia Subsystem (IMS) registration from a proxy-call session control function (P-CSCF) device, the request includes a user identification of the user terminal”. Therefore, claim 1 merely broadens the scope of claim 4 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 5, this claim similarly corresponds to claim 5 of the above U.S. Patent.
Regarding claim 6, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 7, “a gateway device comprising: a processor and a non-transitory computer-readable medium having computer- executable instructions stored thereon, which when executed by the processor cause the gateway device to: receive a notification message from a policy and charging rules function device, wherein the notification message includes an identifier to notify the gateway device to trigger the user terminal to re-initiate an IP multimedia subsystem (IMS) registration to recover a called service of a user terminal; trigger the user terminal to re-initiate the IMS registration to recover the called service of the user terminal” corresponds to “a gateway device comprising a processor and a non-transitory computer readable medium having computer executable instructions stored thereon” as well as “a policy and charging rules function device … configured to: … send a message to a gateway device, the message is used to indicate the gateway device to trigger the user terminal to re-initiate the IMS registration” in claim 11 of the above U.S. Patent.
Claim 7 of the instant application does not claim “receive a request for triggering the user terminal to re-initiate an IP Multimedia Subsystem (IMS) registration from a proxy-call session control function (P-CSCF) device, the request includes a user identification of the user terminal” as well as “release a packet data network connection of the user terminal based on the received message”.  Therefore, claim 7 merely broadens the scope of claim 11 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 11, this claim similarly corresponds to claim 11 of the above U.S. Patent.
Regarding claim 12, this claim similarly corresponds to claim 12 of the above U.S. Patent.
Regarding claim 13, “a method for recovering a called service of a user terminal comprising: receiving, by a policy and charging rules function device, a request for triggering the user terminal to re-initiate an IP Multimedia Subsystem (IMS) registration from a proxy-call session control function (P-CSCF) device; sending, by the policy and charging rules function device, a notification message to a gateway device, wherein the notification message is used to notify the gateway device to trigger the user terminal to re-initiate the IMS registration; and triggering, by the gateway device, the user terminal to re-initiate the IMS registration to recover the called service of the user terminal” corresponds to “a method for recovering a called service of a user terminal comprising: receiving, by a policy and charging rules function device, a request for triggering the user terminal to re-initiate an IP Multimedia Subsystem (IMS) registration from a proxy-call session control function (P-CSCF) device” as well as “sending, by the policy and charging rules function device, a message to a gateway device, the message is used to indicate the gateway device to trigger the user terminal to re-initiate the IMS registration” in claim 4 of the above U.S. Patent.
Claim 13 of the instant application does not claim “the request includes a user identification of the user terminal”.  Therefore, claim 13 merely broadens the scope of claim 4 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 17, this claim similarly corresponds to claim 5 of the above U.S. Patent.
Regarding claim 18, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 19, this “system” claim similarly corresponds to “system” claim 11 for similar reasons as described for claim 7 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467